         Case 1:21-cv-00052-LAK Document 28-1 Filed 02/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________  

GABRIELLE HOFFMAN, individually and                           Docket No.: 20-08839-LAK, 21-cv-
Derivatively on behalf of G-LISH FASHIONS, INC.,              00052-LAK

                                 Plaintiffs,                  Hon. Lewis A. Kaplan, D.J.
       vs.
                                                              DECLARATION OF JEB
BRETT RATTNER,                                                SINGER, ESQ. IN SUPPORT
                                                              OF MOTION TO
                        Defendant.                            WITHDRAWAL AS COUNSEL
____________________________________________                  FOR PLAINTIFFS

Pursuant to 28 U.S.C. § 1746, JEB SINGER, ESQ. declares under penalty of perjury that the

following is true and correct:

   1.   I am the managing attorney of J. Singer Law Group, PLLC, currently attorneys for

plaintiff Gabrielle Hoffman (“Client”) in this action. I submit this Declaration in support of this

Firm’s Motion pursuant to, inter alia, Local Rule 1.4 and N.Y. Rules of Professional Conduct

1.16(c)(4) and (c)(7) to be Relieved as Counsel to Plaintiffs.

   2.   On or about January 30, 2021, Defendant Brett Rattner filed a Motion for Attorney Fees

based on Your Honor’s decision, dated January 10, 2021.

   3.   That Decision relates to the Defendant’s Second Motion to Cancel Plaintiff’s Notice of

Pendency and the award of costs and expenses related thereto.

   4.   As the Court is aware, Defendant’s Attorney’s Fees Motion requests to hold me as counsel

jointly and severally liable for certain Attorney’s Fees.

   5.   Given this pending Motion there is a very real potential for a conflict of interest, and

after consultation with my own personal counsel, it is now ethically incumbent upon me to cease

my representation of Client.

   6.   For avoidance of doubt, I vehemently object to the Defendant’s Fee Motion and have
         Case 1:21-cv-00052-LAK Document 28-1 Filed 02/15/21 Page 2 of 2




retained counsel to act on my behalf in addressed the same.

   7.   Nonetheless, both prior to this Decision and Motion and subsequently, my client and I have

had irreconciled differences and disagreements as to how to handle this representation. See N.Y.

Rule of Professional Conduct 1.16(c)(4).        In addition, Client has made the representation

unreasonably difficult for this Firm to carry out.        See N.Y. Rule of Professional Conduct

1.16(c)(7).

   8.   Further, Client has taken certain actions that are directly contrary to her best interests and

have made it difficult to effectively represent her.

   9.   Given my Withdrawal Motion, I hereby request that this case be stayed for a reasonable

amount of time, but not less than sixty (60) days, for my Client to locate and engage counsel to act

on her behalf.

   10.   My withdrawal will not prejudice my Client. To the contrary, it is important that my

Client protect herself and her position by having new counsel without any conflicts.

   11.   For avoidance of doubt, nothing herein is intended to serve as a waiver of any legal right

and all rights are expressly reserved.

   12.  For the reasons stated herein, Counsel requests that this Court issue an Order 1) permitting

this Firm to withdraw as Counsel for Plaintiffs, 2) stay this matter for a reasonable amount of time

but not less than sixty (60) days to permit Plaintiffs to obtain substitute counsel, 3) granting such

other and further relief as the Court deems just and proper.



Dated: February 12, 2021
New York, NY

                                                       By: /s/ Jeb Singer

CC: All Counsel (by ECF) and Gabrielle Hoffman (by email)
